          Case 1:19-cr-00486-ER Document 80 Filed 10/09/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    October 9, 2020

By ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                  Re:     United States v. Donald Blakstad 19 Cr. 486 (ER)

Dear Judge Ramos:

        Please see the attached redacted versions of exhibits to the Government’s June 19, 2020
memorandum of law in opposition to the defendant’s pretrial motions. These exhibits were
previously filed under seal. The exhibits have been redacted to remove identifying information
for individuals who have not been charged with criminal conduct.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                       By:     /s/
                                             Edward A. Imperatore
                                             Jared Lenow
                                             Assistant United States Attorneys
                                             (212) 637-6327 / 1068

cc:    Defense counsel (via ECF)
